             Case 2:18-cv-00486-MJH Document 199 Filed 05/10/21 Page 1 of 1



Lours M. PnnnorrA,             P. C.
         ArroRHev   lr   Lnw
                                                                           229 SOUTH IEFFERSON STREET
                                                                        NEW CASTLE, PENNSYLVANIA 1610I
                                                                TELEpHoNE (724) 6se-99eo      FAX (7a4) 65e-94ss
                                                                                     TELEPHONE (724) 656-56AA
                                                                                           lou@ lou perrotta.com

   May 10,2021

   Via ECF

   The Honorable Marilyn J. Horan
   U,S. Courthouse
   Bth Floor, Room 8170
   700 Grant Street
   Pittsburgh, PA 15219

   RE:     HIRA Educational services of North America v. Augustine, et al.,
           W.D. Pa. Civil Case No. 2:18-cv-00486-MJH

   Dear Judge Horan:

   ln accordance with the Court's order dated May 3, 2021, counsel for Defendants
   Augustine, Burick and Riley (the Supervisor Defendants) and counsel for Plaintiff
   conferred via telephone on Thursday May 6, 2021. The parties are unable to reach a
   resolution at this time. Counsel for the Plaintiff shall file a requested briefing schedule.

   Counsel for the Plaintiff and counsel for the Supervisor Defendants have reviewed this
   letter and consent to its filing.

   Please do not hesitate to contact me if you have any questions.




   LOUIS M. PERROTTA, ESQUIRE

   LMP/gwj

   cc:     Christina Jump
           William Pentecost
           All Counsel of Record (via ECF)
